DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 26 JAN 2021 has been entered.

Response to Amendment
Examiner notes the arguments filed 26 JAN 2021.  No claims have been amended in the listed filing.  The status of the claims is as follows:
Claims 1-37 are pending.
Claims 30-37 are withdrawn (without traverse, 26 SEP 2016).
Claim 1 is amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “-40 to 400 degrees Celsius”, and the claim also recites “25 to 225 degrees Celsius” (recited in Claim 1; however, Claim 9 depends from and therefore includes all limitations of Claim 1) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Myrick ‘156 (U.S. Patent 7,138,156) in view of Pradhan ‘313 (U.S. Patent 8,300,313), Bergren ‘013 (U.S. Patent 5,729,013), DeCusatis ‘869 (U.S. PGPub 2003/0072869), and Dong ‘439 (U.S. PGPub 2011/0061439).
Claim 1 – Myrick ‘156 discloses a method comprising:
Receiving, by a fabrication system, a design of an integrated computational element (ICE) (Figures 3 and 5, Column 10 Lines 20-55), the ICE design comprising specification of a substrate and a plurality of layers (Column 5 Lines 24-40), their respective target thicknesses (Column 5 Lines 27-28) and complex refractive indices (Column 2 Lines 50-55 disclose that complex refractive indices are considered), and wherein a notional ICE fabricated in accordance with the ICE design is related to a characteristic of a sample (Column 4 Lines 44-50, the filter is being designed to particular sample spectroscopic measurements), and wherein a notional ICE fabricated in accordance with the ICE design is related to a characteristic of a sample (Column 4 Lines 45-65);
Forming, by deposition of material and by the fabrication system, at least some of the plurality of layers of an ICE in accordance with the ICE design (Page 10 Line 20 – Page 14 Line 6).
Myrick ‘156 further discloses an embodiment where the deposited layers are alternately low and high refractive index layers (Column 5 Lines 25-40).
Myrick ‘156 does not disclose control of the temperature of the formed layers.  Pradhan ‘313 discloses the formation of optical transmission filters (Column 1 Lines 25 – 30).  The filters are designed to alternate high and low refractive index layers (Column 5 Lines 48 - 65).  Pradhan '313 further teaches 
Myrick ‘156 / Pradhan ‘313 do not disclose that the ICE design is related to a characteristic of a sample of wellbore fluids.  Myrick '156 is drawn to the formation of optical filters which measure predetermined characteristics of 
Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 do not disclose control of the temperature while the material is being deposited.  As stated above, Pradhan ‘313 teaches that control and measurement of the temperature are required in order to obtain a deposited layer with desired optical properties, but there is not an express teaching as to when the temperature is controlled.  DeCusatis ‘869 is drawn to thin film deposition techniques (PG 0022-0027, specifically PG 0022).  DeCusatis ‘869 teaches that deposition rate and deposition temperature may be controlled in a real-time setting to achieve various effects with regards to the deposited material (PG 0022).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the method of Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 to include real-time temperature control as suggested by DeCusatis ‘869, as Pradhan ‘313 
Examiner further notes that Pradhan ‘313, in its discussion of design of the filter component (Column 7 Line 38 – Column 8 Line 4), clearly states that the difference in temperatures between deposition and final conditions needs to be considered so that desired optical indices will be obtained in the final product (Column 7 Lines 54 – 57).  Pradhan ‘313 further states that while the calculations used during fabrication use “in situ” values, the goal is to use these values to obtain desired application values at the end of the process (Column 8 Lines 1 – 4).  As such, the control process of Pradhan ‘313 ensures that the completed device has optical properties which are suitable for performing the desired functions of the completed device in an operating environment.
Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 disclose the use of the spectral filter in a downhole application (e.g. Bergren ‘013 Columns 6 Line 59 – Column 7 Line 12), but do not expressly teach use at a temperature claimed by Applicant.  Dong ‘439 is drawn to the calibration of a fluid analyzer for use in a wellbore (Abstract), inclusive of spectral analyzers (PG 0044), and discloses a calibration process covering a discrete set of points within the expected operational temperature range of the wellbore, ranging from 25 – 200 degrees Celsius (PG 0050).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis 
Claim 2 – Myrick ‘156 discloses the formation of a desired filter to correlate to specific spectroscopic measurements at Column 4 Lines 45 – 65; Pradhan ‘313 discloses the control of the temperature of the substrate at Column 7 Lines 38 – 57; DeCusatis ‘869 teaches real-time temperature control at PG 0022
Claim 3 – Claim 3 is rejected as Claim 2.  If a substrate is being held at a temperature, the substrate temperature is necessarily known and is being controlled to that specific temperature value.
Claims 8 – 19 – Each of Claims 8 – 19 is drawn to the selection of specific operation and fabrication temperature ranges.  As discussed above in the rejection of Claim 1, Pradhan '313 and DeCusatis ‘869 teaches that it is known to particularly control the temperature of the substrate during the formation of the multi-layer filter.  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to select a fabrication temperature range which produces a desired multi-layer optical filter for a desired operational temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Alternatively, Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 discloses the claimed invention except for specific selection of 
Claim 20 – Myrick ‘156 (Column 11 Line 42 – Column 12 Line 50), Pradhan ‘313 (Column 9 Line 44 – Column 10 Line 52), and DeCusatis ‘869 (PG 0022) all disclose in-situ monitoring of the forming of the ICE layers.  As discussed above in the rejection of Claim 1, Pradhan '313 and DeCusatis ‘869 disclose controlling the temperature of the substrate to a desired value.  Myrick ‘156 discloses determination of the thickness based on the spectral results at Column 12 Line 51 – Column 13 Line 4.  Pradhan '313 discloses determination of the thickness based on the spectral results at Column 9 Lines 52 - 64.  As discussed above in the rejection of Claim 1, Pradhan '313 undertakes its computations based on the refractive index at one temperature to provide a desired refractive index at a second temperature.  Of necessity, this provides a rate of change of refractive index based on temperature.
Claim 21 – Myrick ‘156 discloses measurements of amplitude and phase components at Column 11 Line 60 – Column 12 Line 29.
Claim 22 – Myrick ‘156 discloses light intensity measurements at Column 11 Line 42 - Column 12 Line 6.  The transmission spectrum formed by comparison of the light intensity measurements in the presence and absence of probe light (light and dark 
Claim 23 – Myrick ‘156 discloses in-situ spectroscopy at Column 11 Line 60 – Column 12 Line 29.
Claim 25 – Pradhan ‘313 discloses the relationship between temperature and refractive index, as well as means for using this relationship to deposit desirable layers, at Column 7 Line 38 – Column 8 Line 4.  Myrick ‘156 discloses adjusting of the number and thicknesses of layers based on spectral analysis of the deposited layers at Column 12 Line 51 – Column 14 Line 6.  In particular, Examiner notes Column 14 Lines 1-6, which state that at some point in the process, all layers that could be added by the filter design algorithm fall below the thickness criteria and are thereby eliminated from the design (e.g., not deposited).
Claims 26, 27, and 29 – Claims 26, 27, and 29 are rejected as Claim 25 based on the teachings of Myrick ‘156 cited in the rejection of Claim 25.
Claim 28 – Myrick ‘156 discloses adjustment of deposition rates within the deposition of a single layer of material at Column 13 Lines 19 – 37.  It is disclosed at Lines 19 - 23 thereof that the reason for variation is to adjust for discrepancies in the assumed thickness and the measured thickness based on the previous deposition pass.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 as applied to claim 3 above, and further in view of Kimura ‘054 (U.S. Patent 7,952,054).
Claim 4 – Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 are silent as to specific temperature control means.  As discussed above, Pradhan ‘313 discloses thermal control of a substrate at Column 7 Lines 38 – 57; DeCusatis ‘869 discloses thermal control of a substrate at PG 0022.  Kimura ‘054 discloses a substrate support with a heating element disposed thereon (Abstract, Figure 1b and element 3a, Column 2 Lines 46-55).  The conductive layer is disclosed as being electrically conductive at e.g. Column 11 Lines 30-36 (current-carrying materials are electrically conductive), and the conductive layer 3 is expressly disposed on the base member 1 (Column 7 Lines 23-32, the heat-resistant base member is analogous to the substrate support of the claimed invention and the conductive layer is analogous to the electrical conductive heating elements of the claimed invention).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 to include the heating element of Kimura ‘054, as Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 want to control the temperature of the substrate and Kimura ‘054 teaches a substrate support which is known to be suitable for the application of heat to a substrate.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 as applied to claim 3 above, and further in view of Dvorsky ‘864 (U.S. Patent 5,886,864).
Claims 5 and 7 – Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 are silent as to specific temperature control means.  As discussed above, Pradhan ‘313 discloses thermal control of a substrate at Column 7 Lines 38 – 57; .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 as applied to claim 3 above, and further in view of Dobson ‘245 (U.S. Patent 4,959,245).
Claims 5 and 6 - Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 are silent as to specific temperature control means.  As discussed above, Pradhan ‘313 discloses thermal control of a substrate at Column 7 Lines 38 – 57; DeCusatis ‘869 discloses thermal control of a substrate at PG 0022.  Dobson ‘245 discloses means of heating a substrate to desired temperatures for the growth of a layer of material (Column 6 Lines 28-40) using external radiant heating sources, e.g. lasers, for the purpose (same citation).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 as applied to claim 20 above, and further in view of Grimshaw ‘891 (WO 2005/045891).
Claim 24 – Myrick ‘156 / Pradhan '313 / Bergren ‘013 / DeCusatis ‘869 does not fairly disclose in-situ physical monitoring.  Grimshaw ‘891 is drawn to a method and apparatus for measuring and monitoring coatings (Title, Abstract, Page 1 Lines 8-11).  The method is disclosed as particularly viable for translucent coating deposited by vacuum or atmospheric deposition techniques.  The method combines quartz vibration measuring techniques, in which a piece of quartz is made to physically vibrate in a way that determines the thickness of a coating disposed on the piece of quartz (Page 2 Lines 2-18) and optical monitoring processes which illuminate the film being deposited and use the transmittance, reflectance and absorbance data to control the deposition of the coating (Page 3 Lines 2 - 17) (Page 4 Line 21 - Page 5 Line 7 for the combination).  It is further taught that the combination of physical and optical monitoring is shown to improve the accuracy and measurement of these coatings relative to the individual techniques (Page 5 Lines 21-25).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the method of Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / 

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 26 JAN 2021, with respect to the rejection(s) of claim(s) 1 and dependents under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dong ‘439 in combination with the previously cited references.
Applicant argues, and Examiner agrees, that the previously cited references do not explicitly teach use of the ICE within the claimed temperature range.  Examiner withdraws the previous rejection.  However, upon further search and consideration, and with recognition that the previously cited references teach the use of an ICE in a downhole or wellbore situation (Bergren, as discussed above), Examiner cites Dong ‘439 as motivation to select a temperature from 25 to 200 degrees Celsius, as these are the expected operational temperatures for downhole operations.  In combination with the previously cited references, Examiner maintains that every claim limitation is properly addressed by these new grounds of rejection.
Examiner notes that Applicant does not provide any further reason for allowance of any claim depending from Claim 1 other than that Claim 1 is allegedly allowable.  As 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712